 



      (ANNUITY AND LIFE RE (HOLDINGS), LTD. LOGO) [w13792w1379200.gif]  
Cumberland House
1 Victoria Street
Hamilton HM 11
P.O. Box HM 98
Hamilton HM AX
Bermuda
(441) 296-7667
fax (441) 296-7665

October 19, 2005
John W. Lockwood
121 Huntington Drive
Vernon, CT 06066
Dear John:
     As we have previously discussed, in accordance with the notice dated
September 28, 2005 that was provided to you, Annuity and Life Re (Holdings),
Ltd. (the “Company”), Annuity and Life Reassurance, Ltd., Annuity and Life Re
America, Inc. and Annuity and Life Reassurance America, Inc. will not be
renewing your Employment Agreement dated February 18, 2004 (“Employment
Agreement”). While the Company and its subsidiaries are not in a position to
renew your Employment Agreement, we would very much like you to continue working
for the Company on the terms set forth in this letter. If you choose not to
accept these terms, your employment will continue under the terms of your
existing Employment Agreement until the expiration of its current term.
     1. Commencement. The terms and conditions of this letter agreement will
become effective on October 19, 2005, provided that you have returned a copy of
this letter agreement signed by you to the Chairman of the Board of Directors of
the Company (the “Board”) prior to such date. Upon your written acceptance of
this letter agreement, you acknowledge and agree that your Employment Agreement
will be terminated as of October 19, 2005, and the Company and its subsidiaries
will have no further obligations to you thereunder.
     2. Reporting and Duties. You will be employed by the Company as its Chief
Financial Officer, and you will serve as an officer of the Company’s
subsidiaries as may be designated by the Board from time to time. You will
initially serve as President of Annuity and Life Re America, Inc. and Annuity
and Life Reassurance America, Inc. You will perform the duties and will have the
authority consistent with those titles and as may otherwise be specified from
time to time by the Board. You will report directly to the Board and the Chief
Executive Officer of the Company. You will devote your full working time,
energy, skill and best efforts to the performance of your duties, in a manner
which will faithfully and diligently further the business and interests of the
Company and its subsidiaries, and you shall not be employed by or participate or
engage in or be a part of in any respect in the management or operation of any
business enterprise other than the Company and its subsidiaries without the
prior written consent of the Board.

 



--------------------------------------------------------------------------------



 



     3. Salary. As compensation for your services hereunder, the Company will
pay to you a salary at an annual rate of $200,000.
     4. Bonus. As additional compensation and incentive for your services
hereunder, you shall be eligible for bonus compensation at the discretion of the
Board.
     5. Employee Benefits. You shall continue to receive the same benefits as
you are currently receiving from the Company.
     6. Housing Allowance. The Company will pay you a $7,500 per month housing
allowance to cover the expense of housing in Bermuda in connection with the
performance of your duties hereunder.
     7. At-will Employment. Your employment relationship with the Company and
its subsidiaries will be at-will. This means that at either your option or the
Company’s option, your employment may be terminated at any time and for any
reason, with or without cause or notice.
     8. Severance. If you are terminated by the Company at any time for any
reason other than “Cause” (as defined below), you terminate your employment
because of a reduction in your base salary or housing allowance that you did not
agree to or you terminate your employment for any other reason within the period
commencing 90 days and ending 180 days following the effective time of (a) the
acquisition of all of the outstanding equity securities of the Company or
(b) the merger of the Company with another entity, other than a direct or
indirect wholly owned subsidiary of the Company, then, in each case, you shall
receive a severance payment of $490,000, provided that, at that time, you
execute and deliver an unconditional release of all claims, charges, complaints
and grievances, whether known or unknown to you, against the Company or any of
its affiliates, through the date of your termination of employment. If you are
terminated at any time for Cause, you shall not be entitled to any severance
payment. For purposes of this letter agreement, “Cause” shall include the
following:

  •   fraud, theft or misappropriation or embezzlement of funds;

  •   willful violation of any express direction or any rule or regulation
established by the Board or the Chief Executive Officer of the Company;

  •   neglect of, or insubordination, incompetence or misconduct in the
performance of, your duties hereunder;

  •   conduct contrary to the best interests of Company or its subsidiaries;

  •   use of alcohol or other drugs which interferes with the performance of
your duties.

     9. Confidential Information. You agree to keep secret and retain in the
strictest confidence all confidential matters which relate to the Company or any
affiliate of the Company, and not to disclose any such confidential matter to
anyone outside the Company or any of its affiliates, whether during or after
your period of service with the Company, except as may be required in the course
of a legal or governmental proceeding. Upon request by the Company, you agree to
deliver promptly to the Company upon termination of your services for the
Company, or at any time thereafter as the Company may request, all Company or
affiliate memoranda, notes, records, computer files and other documents (and all
copies thereof) relating

-2-



--------------------------------------------------------------------------------



 



to the Company’s or any affiliate’s business and all property of the Company or
any affiliate associated therewith, which you may then possess or have under
your control.
     10. Entire Agreement. This letter agreement contains the entire agreement
between the Company and you with respect to the terms of your continued
employment and supersedes all prior communications, agreements and
understandings, whether written or oral, with respect thereto, including your
Employment Agreement. No officer, director, employee or representative of the
Company has made any representation, whether written or oral, to you with
respect to your employment or the subject matter contained herein.
     11. Governing Law. This letter agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of Connecticut
and the federal laws of the United States of America, to the extent applicable,
without giving effect to otherwise applicable principles of conflicts of law.
     If the foregoing terms are acceptable to you, please execute this letter in
the space provided below and return it to me as soon as possible.

            Sincerely,


ANNUITY AND LIFE RE (HOLDINGS), LTD.
      By:   /s/ Martin Berkowitz         Martin Berkowitz        Chairman     

The undersigned, intending to be legally bound hereby,
agrees to and accepts the terms hereof:

                /s/ John W. Lockwood     John W. Lockwood          

-3-